DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Application filed December 10, 2019.
3. Claims 1-20 are pending and rejected, in which claims 1, 8 and 15 are independent. 
Information Disclosure Statement
4. The information disclosure statements filed December 10, 2019 are in compliance with 37 CFR 1.97(c) and therein have been considered. Its corresponding PTO-1449s have been electronically signed as attached. 
Claim Rejections - 35 USC § 102
5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.1. Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(s)(2) as being anticipated by
Jajodia et al.: "FRAGILE WATERMARKS", (United States Patent Application Publication US 20060095775 A1, filed October 17, 2005; and published May 4, 2006, hereafter “Jajodia”).

As per claim 1, Jajodia teaches a computer-implemented method, comprising: 
accessing a first relational data set on a data repository having a plurality of relational data sets (See  Fig. 4 and [0034], access a relational database, the relational database including relations, the relations including data; the data including at least one tuple, each tuple having an associated primary key), 
the first relational data set including a plurality of data elements (See Fig. 4 and [0034], the relational database including relations that includes data and the data includes tuples, the data elements); 
sorting the first relational data set to generate a first sorted list and a second sorted list of the plurality of data elements (See Fig. 4 and [0039], sorting at least two of the tuples in at least one tuple group using the primary key hash); 
generating a watermark from the first sorted list and the second sorted list (See [0041], tuple groups 140 may be independently watermarked at step 480 by inserting the watermark 250 for a tuple group 142 into the tuple group 142.), 
the watermark containing a hash corresponding to the first sorted list and the second sorted list of the plurality of data elements (See [0041] and [0067], the tuple hash associated with each tuple 140 in the tuple pair; and a corresponding bit in the 
in response to an access request for the first relational data set, verifying an integrity of the first relational data set based on the watermark (See [0079], When it is needed to verify the integrity of the database relation, the index table is first used to recover the initial order of the tuples and the embedded watermarks can then be verified as usual.).

As per claim 8, the claim recites a system, comprising: 
one or more processors (See Jajodia: [0034], execution of the instructions by one or more processors); and 
a computer-readable storage medium, coupled to the one or more processors, storing program instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (See Jajodia: [0034], a tangible computer-readable medium encoded with instructions, wherein execution of the instructions by one or more processors causes the "one or more processors" to perform a series of steps) comprising the operations as recited in the claim 1 and as rejected above as being anticipated by Jajodia.
Therefore, claim 8 is rejected along the same rationale that rejected claim 1.
As per claim 15, the claim recites a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions being executable by one or more processors to cause the one or more processors to perform operations (See Jajodia: [0034], a tangible computer-readable medium encoded with instructions, wherein execution of the instructions by one or more processors causes the "one or more processors" to perform a series of steps) comprising the steps as recited in the claim 1 and as rejected above as being anticipated by Jajodia.
Therefore, claim 15 is rejected along the same rationale that rejected claim 1.
Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.1. Claims 2-3, 9-10 and 16-17 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Jajodia, as applied to claims 1, 8 and 15 above and further in view of
Milosavljevic: "FRAGILE WATERMARKS", (United States Patent Application Publication US 2004000281 A1, filed February 26, 2003; and published January 1, 2004).

As per claim 2, concerning “the computer-implemented method of claim 1, wherein generating the watermark from the first sorted list and the second sorted list further comprises: selecting a subset of data elements from the first sorted list and the second sorted list”, Jajodia teaches “the computer-implemented method of claim 1, wherein generating the watermark from the first sorted list and the second sorted list further comprises: data elements from the first sorted list and the second sorted list” as previously described in claims 1, 8 and 15 rejections above.
Jajodia does not explicitly teach selecting a subset of data elements from data 
However, Milosavljevic teaches selecting a subset of data elements from data lists (See [0016], breaking the sequence database into a number of subsets).
It would have been obvious to one of the ordinary skill in the art at the time of the applicant's application was filed to combine Milosavljevic’s teaching with Jajodia reference because Jajodia is dedicated to fragile watermarking scheme for detecting and localizing malicious alterations made to a database relation with categorical attributes without introducing distortions to cover data, and Milosavljevic is dedicated to detecting similarities between sequences of symbols over finite alphabets, including texts written in natural language, and the combined teaching would have enabled Jajodia to apply Milosavljevic’s similarities detection techniques to further enhance digital data protection schemes for distributing some unlimited number of copies of an "original" without any quality loss.
Jajodia in view of Milosavljevic further teaches:
generating an element template from the subset of data elements and the first and second sorted lists (See Milosavljevic: Fig. 1 and [0036], the sampling template is created as contiguous sampling templates, non-contiguous cells in the two-dimensional matrix or the sampling template falling within a single diagonal or at least two); and 
generating the hash from the element template and the subset of data elements (See Milosavljevic: Fig. 1 and [0036], a positional hash table is created for each sampling 

As per claim 3, Jajodia in view of Milosavljevic teaches the computer-implemented method of claim 2, 
wherein selecting the subset of data elements from the first sorted list and the second sorted list provide a list of index values for the subset of data elements (See Milosavljevic: [0016], breaking the sequence database into a number of subsets; and Jajodia: [0079], building an index table which records the initial order of the tuples in the database.) and 
wherein the element template contains a sequence of tuples, each tuple having a list value, for the first sorted list or the second sorted list, and an index value (See Jajodia: [0079], building an index table which records the initial order of the tuples in the database; and Milosavljevic: [0028], a first sequence is sampled horizontally and a second sequence is sampled vertically using the same sampling template. Consider further the situation where the sequence of letters in the horizontal projection of the sampling template onto first sequence in the same as the sequence of letters in the vertical projection of the template onto second sequence.).

As per claims 9-10, the claims recite a system, comprising: 
one or more processors (See Jajodia: [0034], execution of the instructions by one 
a computer-readable storage medium, coupled to the one or more processors, storing program instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (See Jajodia: [0034], a tangible computer-readable medium encoded with instructions, wherein execution of the instructions by one or more processors causes the "one or more processors" to perform a series of steps) comprising the operations as recited in the claims 2-3 and as rejected above, respectively, as being unpatentable over Jajodia in view of Milosavljevic.
Therefore, claims 9-10 are rejected along the same rationale that rejected claims 2-3, respectively.
As per claims 16-17, the claims recite a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions being executable by one or more processors to cause the one or more processors to perform operations (See Jajodia: [0034], a tangible computer-readable medium encoded with instructions, wherein execution of the instructions by one or more processors causes the "one or more processors" to perform a series of steps) comprising the steps as recited in the claims 2-3 and as rejected above, respectively, as being unpatentable over Jajodia in view of Milosavljevic.
Therefore, claims 16-17 are rejected along the same rationale that rejected claims 

6.2. Claims 4-5, 11-12 and 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Jajodia, as applied to claims 1, 8 and 15 above and further in view of Milosavljevic as applied to claims 2-3, 9-10 and 16-17 above, and further in view of 
Gurijala et al.: "DIGITAL WATERMARKS ADAPTED TO COMPENSATE FOR TIME SCALING, PITCH SHIFTING AND MIXING", (United States Patent US 10236006 B1, filed August 7, 2017; and issued March 19, 2019, hereafter “Gurijala”).

As per claim 4, Jajodia in view of Milosavljevic does not explicitly teach the computer-implemented method of claim 2, further comprising: generating a block in a blockchain framework of the data repository, the block storing the watermark and the element template.
However, Gurijala teaches the computer-implemented method of claim 2, further comprising: 
generating a block in a blockchain framework of the data repository, the block storing the watermark and the element template (See col. 65, lines 21-23, col. 66, line 17-20, the client node submits transactions for validation and addition to the blockchain registry to participating blockchain processing nodes 1404; and generating and using a perceptual mask to insert elements of the watermark signal into corresponding features of the host audio; each block carries a watermark tile; the synchronization payload (template) is subjected to different geometric transformations and every one of the transformed templates is correlated with segments of the received watermarked signal.).
It would have been obvious to one of the ordinary skill in the art at the time of the applicant's application was filed to combine Gurijala’s teaching with Jajodia in view of Milosavljevic reference because Jajodia is dedicated to fragile watermarking scheme for detecting and localizing malicious alterations made to a database relation with categorical attributes without introducing distortions to cover data, Gurijala is dedicated to processing for signal classification, recognition and encoding/decoding auxiliary data channels in audio, and Milosavljevic is dedicated to detecting similarities between sequences of symbols over finite alphabets, including texts written in natural language, and the combined teaching would have enabled Jajodia in view of Milosavljevic to implement Gurijala’s watermark embedder is adapted to optimize the insertion of a watermark to further improve data capacity, quality and robustness of watermark.

As per claim 5, Jajodia in view of Milosavljevic and further in view of Gurijala further teaches the computer-implemented method of claim 4, wherein the watermark is a first watermark and the block is a first block, the method further comprising: 

generating a second watermark from the modified relational data set (See Jajodia: [0040]-[0041], a watermark 250 may be extracted from the group hash value 170 and the tuple groups 140 may be independently watermarked at step 480 by inserting the watermark 250 for a tuple group 142 into the tuple group 142; and Gurijala: Fig. 4 and col. 15, lines 48-52, embedding the digital watermark includes signal construction to transform auxiliary data into the watermark signal that is inserted into a time segment of audio and perceptual modeling to optimize watermark signal insertion into the host audio signal); and 
generating a second block in the blockchain framework of the data repository (See Gurijala: Fig. 14 and col. 64, line 58 – col. 65, line 4, a collaborative system in which blockchain registry programs are distributed over different networked computers, a client application program creates a content file (e.g., music track) from one or more other music tracks (i.e., stems), accesses a participating server node 1404 with an 
the second block storing the second watermark corresponding to the modified relational data set (See Gurijala: Fig. 14 and col. 65, lines 2-8, a participating decoder/encoder node 1402 provides watermark encode and decode services via a network interface (e.g., a web interface). The node 1402 may download an instance of watermark decode and encode programs to the client for operating on a content item file at the client).

As per claims 11-12, the claims recite a system, comprising: 
one or more processors (See Jajodia: [0034], execution of the instructions by one or more processors); and 
a computer-readable storage medium, coupled to the one or more processors, storing program instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (See Jajodia: [0034], a tangible computer-readable medium encoded with instructions, wherein execution of the instructions by one or more processors causes the "one or more processors" to perform a series of steps) comprising the operations as recited in the claims 4-5 and as rejected above, respectively, as being unpatentable over Jajodia in view of Milosavljevic and further in view of Gurijala.
Therefore, claims 11-12 are rejected along the same rationale that rejected claims 
As per claims 18-19, the claims recite a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions being executable by one or more processors to cause the one or more processors to perform operations (See Jajodia: [0034], a tangible computer-readable medium encoded with instructions, wherein execution of the instructions by one or more processors causes the "one or more processors" to perform a series of steps) comprising the steps as recited in the claims 4-5 and as rejected above, respectively, as being unpatentable over Jajodia in view of Milosavljevic and further in view of Gurijala.
Therefore, claims 18-19 are rejected along the same rationale that rejected claims 4-5, respectively.

6.3. Claims 6, 13 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Jajodia, as applied to claims 1, 8 and 15 above and further in view of Milosavljevic as applied to claims 2-3, 9-10 and 16-17 above, and further in view of 
Fahnestock et al.: "METHODS AND APPARATUS TO IDENTIFY MEDIA BASED ON WATERMARKS ACROSS DIFFERENT AUDIO STREAMS AND/OR DIFFERENT 

As per claim 6, Jajodia in view of Milosavljevic does not explicitly teach the computer-implemented method of claim 2, wherein verifying the integrity of the first relational data set further comprises: generating a current watermark for the first relational data set.
However, Fahnestock teaches the computer-implemented method of claim 2, wherein verifying the integrity of the first relational data set further comprises: 
generating a current watermark for the first relational data set (See [0017], a timestamp corresponding to the time when a watermark is encoded into media is referred to herein as an "encoding timestamp.". A watermark as generated is a current watermark generated).
It would have been obvious to one of the ordinary skill in the art at the time of the applicant's application was filed to combine Fahnestock’s teaching with Jajodia in view of Milosavljevic reference because Jajodia is dedicated to fragile watermarking scheme for detecting and localizing malicious alterations made to a database relation with categorical attributes without introducing distortions to cover data, Fahnestock is dedicated to identifying media based on watermarks across different audio streams 
Jajodia in view of Milosavljevic and further in view of Fahnestock further teaches:
the current watermark generated based on accessing the first relational data set at a time subsequent to generating the watermark (See Fahnestock: [0016], the Media Monitoring Entity 108 maintains a database of all SIDs at the data collection facility 114 so that each time a watermark with a particular SID is reported to the data collection facility 114, the MME 108 can look up the SID to identify the associated source of media (e.g., media provider 102, advertiser 106, particular encoder, etc.).); and 
comparing the watermark with the current watermark (See Fahnestock: [0015],  to identify watermarked media, the watermark(s) are extracted and compared to reference watermarks and/or other metadata that are mapped to media identifying information).

As per claim 13, the claim recites a system, comprising: 
one or more processors (See Jajodia: [0034], execution of the instructions by one or more processors); and 

Therefore, claim 13 is rejected along the same rationale that rejected claim 6.
As per claim 20, the claim recites a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions being executable by one or more processors to cause the one or more processors to perform operations (See Jajodia: [0034], a tangible computer-readable medium encoded with instructions, wherein execution of the instructions by one or more processors causes the "one or more processors" to perform a series of steps) comprising the steps as recited in the claim 6 and as rejected above, as being unpatentable over Jajodia in view of Milosavljevic and further in view of Fahnestock.
Therefore, claim 20 is rejected along the same rationale that rejected claim 6.
6.4. Claims 7 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Jajodia, as applied to claims 1, 8 and 15 above and further in view of
KORT: "FIGHT ENGINE", (United States Patent Application Publication US 20110271190 A1, filed March 14, 2010; and published November 3, 2011).

As per claim 7, Jajodia does not teach the computer-implemented method of claim 1, wherein the watermark is generated by a probabilistic selection of data elements from the first sorted list and the second sorted list.
However, KPRT teaches the computer-implemented method of claim 1, wherein the watermark is generated by a probabilistic selection of data elements from the first sorted list and the second sorted list (See [0052] and [0079], (a) Randomly selected videos from the database, and watermark is embedded into the video and re-encoded [0080] thumbnail extract available for preview [0081] files are stored on file system and references are stored in database).
It would have been obvious to one of the ordinary skill in the art at the time of the applicant's application was filed to combine KORT’s teaching with Jajodia reference because Jajodia is dedicated to fragile watermarking scheme for detecting and localizing malicious alterations made to a database relation with categorical attributes without introducing distortions to cover data, and KORT is dedicated to uploading, managing, 

As per claim 14, the claim recites a system, comprising: 
one or more processors (See Jajodia: [0034], execution of the instructions by one or more processors); and 
a computer-readable storage medium, coupled to the one or more processors, storing program instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (See Jajodia: [0034], a tangible computer-readable medium encoded with instructions, wherein execution of the instructions by one or more processors causes the "one or more processors" to perform a series of steps) comprising the operations as recited in the claim 7 and as rejected above, as being unpatentable over Jajodia in view of KORT.
Therefore, claim 14 is rejected along the same rationale that rejected claim 7.
References
7.1. The prior art made of record:
A. U.S. Patent Application Publication US-20060095775-A1.

B. U.S. Patent Application Publication US-20040002816-A1.

D. U.S. Patent Application Publication US-20190373309-A1.
E. U.S. Patent Application Publication US-20110271190-A1.
7.2. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Conclusion
8.1. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
8.2. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
9. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
August 20, 2021